
	

113 SRES 37 ATS: Expressing the sense of the Senate in disapproving the proposal of the International Olympic Committee Executive Board to eliminate wrestling from the Summer Olympic Games beginning in 2020. 
U.S. Senate
2013-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 37
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2013
			Mr. Brown (for himself,
			 Mr. Grassley, Mr. Franken, Mr.
			 Harkin, Mr. Casey,
			 Mr. Inhofe, Mr.
			 Levin, Ms. Murkowski, and
			 Mr. Blunt) submitted the following
			 resolution; which was referred to the Committee on Commerce, Science, and
			 Transportation
		
		
			March 23 (legislative
			 day, March 22), 2013
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Expressing the sense of the Senate in
		  disapproving the proposal of the International Olympic Committee Executive
		  Board to eliminate wrestling from the Summer Olympic Games beginning in 2020.
		  
	
	
		Whereas wrestling is recognized as one of the world’s
			 oldest competitive sports dating back to 3000 BC;
		Whereas wrestling was one of the original sports of the
			 ancient Greek Olympic Games and of the first modern Olympic Games;
		Whereas wrestling is one of the world’s most diverse
			 sports, with participants from almost 200 countries around the world;
		Whereas over 280,000 high school students in the United
			 States participated in wrestling in 2012;
		Whereas there are over 300 intercollegiate wrestling
			 programs in the United States;
		Whereas wrestling represents the determination and hard
			 work it takes to succeed in life and sport;
		Whereas the United States has a long, proud, and storied
			 Olympic wrestling history; and
		Whereas wrestling epitomizes the spirit of the Olympic
			 Games: Now, therefore, be it
		
	
		That the Senate—
			(1)thanks the United States Olympic Committee
			 for its continued support of wrestling and encourages it to work actively to
			 reverse the proposal of the International Olympic Committee Executive Board to
			 eliminate wrestling from the Summer Olympic Games beginning in 2020;
			(2)disapproves the
			 proposal of the International Olympic Committee Executive Board to eliminate
			 wrestling from the Summer Olympic Games beginning in 2020; and
			(3)urges the
			 International Olympic Committee Executive Board to reinstate wrestling as a
			 core sport of the Summer Olympic Games.
			
